Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
2.	The disclosure is objected to because of the following informalities: 
In ¶ [0033], lines 1-2, “an ultrasonic logging tool [102]” should be --an ultrasonic logging tool [101]-- because the same reference 102 is used to designate a neutron porosity tool [102] in line 2.
Appropriate correction is required.

Claim Objections
3.	Claims 8-14 are objected to because of the following informalities:  
In claim 8, line 1, “The method of combining borehole logging tool data” in line 1 should be --A method of combining borehole logging tool data-- to avoid the issue of lack of antecedent basis.
In claim 13, line 1, “The method for borehole logging tool data of claim 8” should be --The method of claim 8-- or --The method for combining borehole logging tool data of claim 8-- to correct a minor informality.
In claim 14, line 1, “The method for borehole logging tool data of claim 8” should be --The method of claim 8-- or --The method for combining
The other claims not discussed above are objected to because they inherit the above issue(s) from their linking claim(s).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

	Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 
        
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 

4.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.
Such claim limitation(s) is/are: “at least one mechanism for assigning interpretive values to individual processed data types; at least one mechanism for combining the interpretive value data sets; and at least one mechanism for providing an interpretation” of claim 1.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:

(b)	Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the claimed function, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function applicant should clarify the record by either:
(a)	Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b)	Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

5.	Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 



Regarding claim 1, by invoking 35 U.S.C. 112(f) as discussed above, the various “mechanisms” recited in the claim are not sufficiently described in the specification about their corresponding structures that performs the claimed function. The boundaries of the claim is unclear, which renders the claim indefinite.

	Additionally, claim 1 recites “A combining mechanism” in the preamble, it is unclear whether this is an apparatus or a method claim.

	Also, claim 1 recites “the interpretive value data sets” in line 6. There is no antecedent basis for the limitation. For examination purpose, it is assumed to be --the interpretive values --.

For examination purpose, claims 1-7 are each assumed to be a method claim and the limitations in claim 1:
“at least one mechanism for assigning interpretive values to individual processed data types; 
at least one mechanism for combining the interpretive value data sets; and
at least one mechanism for providing an interpretation” 

are assumed to be:
“assigning interpretive values to individual processed data types;
combining the interpretive values; and
providing an interpretation.”

	Regarding claim 6, the claim recites “said borehole tool” in lines 1-2. There is no antecedent basis for the limitation. For examination purpose, it is assumed to be --one of said various borehole logging tools--.

Regarding claim 7, the claim recites “said borehole tool” in lines 1-2. There is no antecedent basis for the limitation. For examination purpose, it is assumed to be --one of said various borehole logging tools--.

Regarding claim 8, the claim recites “the interpretive value data sets” in line 5. There is no antecedent basis for the limitation. For examination purpose, it is assumed to be --the interpretive values --.

Regarding claim 13, the claim recites “said borehole tool” in line 1. There is no antecedent basis for the limitation. For examination purpose, it is assumed to be --one of said various borehole logging tools--.

Regarding claim 14, the claim recites “said borehole tool” in line 1. There is no antecedent basis for the limitation. For examination purpose, it is assumed to be --one of said various borehole logging tools--.

Any claims depending on the above rejected claims are also rejected because they inherit the above issue(s).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claims 1-6 and 8-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Berkcan et al. (US 20160061991 A1; hereinafter “Berkcan”).

Regarding claim 8
assigning interpretive values to individual processed data types (i.e., “data from at least one interrogation modality”; see [0020]); 
combining the interpretive value data sets (i.e., “combined with data from at least one interrogation modality”; see [0020]); and 
providing an interpretation (i.e., “determine the integrity of the well structure”; see [0020]; see, also, [0037] and FIG. 6).

Regarding claim 9, Berkcan further teaches:
wherein said method further comprises processing ultrasound or acoustic data from a borehole logging tool (i.e., processing data from “an ultrasound modality 314”; see [0037]).

Regarding claim 10, Berkcan further teaches:
wherein said method further comprising processing x-ray data from a borehole logging tool (i.e., processing data from X-ray modality; see [0037]).

Regarding claim 11, Berkcan further teaches:
wherein said method further comprises processing neutron porosity data (i.e., processing “neutron porosity”; see [0021]) from a borehole logging tool (i.e., neutron modality; see [0037]).

Regarding claim 12
wherein said method further comprises processing neutron activation data (i.e., processing “Data from the neutron detection”; see [0020]) from a borehole logging tool (i.e., neutron modality; see [0037]).

Regarding claim 13, Berkcan further teaches:
wherein said borehole tool further comprises wireline-based tool (i.e., “Inspection probe 104 is lowered into fluid flow conduit 106 by a line 128”; see [0022]; “for wireline applications”; see [0027]).

Regarding claims 1-6, each of the claims recites the same further substantive limitations as claims 8-13 respectively and is rejected using the same teachings.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


7.	Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Berkcan in view of ZHANG et al. (US 20160326865 A1; hereinafter “ZHANG”).

claim 14, the prior art applied in rejecting the linking claim(s) teaches or renders obvious the features of the linking claim(s).
 Berkcan does not explicitly disclose: 
wherein said borehole tool further comprises a logging-while-drilling-based tool.
But ZHANG teaches:
a logging-while-drilling-based tool for detection of the gravel pack and/or cement (see [0018]). 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify Berkcan in view of ZHANG, to incorporate one of said borehole logging tools in a logging-while-drilling-based tool, as claimed. The motivation would be to help promptly measure the modality data for the evaluation of cement or casing integrity as the drilling progresses. 

Regarding claim 7, the claim recites the same further substantive limitations as claim 14 and is rejected using the same teachings. 

Prior Art
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Kwong et al. (US 20130313420 A1) teaches a method for combined sonic and pulsed neutron tool for formation evaluation through casing, and casing and cementing integrity evaluation, involving concurrently collecting data with the sonic array tool and 
Fox et al. (US 20160202387 A1) teaches a method of characterizing materials disposed within the wellbore annulus and thereby evaluating bond integrity between wellbore casing and cement that secures the casing within the wellbore, involving obtaining acoustic refracted waveform measurements of the annular material from a cement bond logging tool, obtaining ultrasonic measurements of the annular material from a circumferential acoustic scanning tool, obtaining gamma radiation measurements scattered from the annular material from a spectral density logging tool, and obtaining thermal neutron radiation measurements scattered from the annular material from a dual spaced neutron logging tool. Obtained measurements may then be collected and computed with a computer and a deliverable is generated that includes one or more cross plots providing a compositional equivalent of the annular material.
Kasten et al. (US 20190049622 A1) teaches wellbore detector assembly allows for detection of wellbore defects, such as oil based mud channel defects among others, deep into the wellbore structure and for through-casing inspection, involving a plurality of interrogation modalities each having an excitation assembly for transmitting a plurality of emissions into the well structure. Example interrogation modalities may include any or all or a neutron excitation modality, an x-ray modality, a gamma modality, an ultrasound modality, an acoustic modality, a fiber optical modality, an electromagnetic modality, a magnetic modality, among others. Data from the various combinations of these example modalities among other modalities may be combined to obtain even 
Chace et al. (US 20120075953 A1) teaches a method of evaluating a cased borehole in an earth formation, involving identifying a casing support material characteristic based on the return acoustic signal and the radiation signal via an acoustic sensor and a neutron radiation detector.
Guo (US 20130345983 A1) teaches a method for evaluating cement integrity in a cased well environment using a logging tool that has a neutron source and one or more neutron or gamma ray detectors. 
Zhang et al. (US 20180180763 A1) teaches a method for evaluating the cement behind casing, involving using a nuclear logging technique to determine a density map of the cement sheath; using an ultrasonic logging technique or simulated using an acoustic model to provide or measure  an acoustic impedance value of the cement sheath; and determining, from the density map and the acoustic impedance value, a map of the speed of sound in the cement sheath, or a gap therein.
FOX et al. (US 20190383130 A1) teaches a method for characterizing materials disposed within an annular region surrounding a casing that lines a wellbore, involving introducing a tool string into a wellbore having material disposed in an annular region surrounding the casing; obtaining acoustic refracted waveform measurements of the material from a cement bond logging tool, obtaining ultrasonic measurements of the material from a circumferential acoustic scanning tool, obtaining gamma radiation measurements scattered from the material from a circumferential spectral density logging (RSDX) tool by emitting gamma radiation from a radioactive source in a rotating 
Guo et al. (US 20140052376 A1) a method for evaluating cement quality in a cased well, involving obtained a density log of the well using Gamma Ray sources and detectors;  inverted the detector count rates to provide initial estimates of cement density and thickness;  obtaining acoustic waveform data from the well using an acoustic logging tool; inverting the acoustic data using the initial estimates of cement density and thickness obtained from the density logs to infer an updated density log; and obtaining cement images from the updated density log to estimate cement bond quality.
Donovan et al. (“Behind Pipe Log Evaluation Study: Deepwater Subsea Abandonments in the Gulf of Mexico” SPE Annual Technical Conference and Exhibition held in Houston, Texas, USA, 28-30 September 2015) teaches a method for well 
Khalifeh et al. (“Technology Trends in Cement Job Evaluation Using Logging Tools” SPE-188274-MS, Abu Dhabi International Petroleum Exhibition & Conference held in Abu Dhabi, UAE, 13-16 November 2017) reviews the technology trends in cement job evaluation using logging tools and considers the main advantages and concerns associated with each technology. The technologies covered include recent acoustic tools, temperature logging, noise logging, resistivity logs, oxygen activation logs, X-Ray measurements, Gamma-Gamma density measurements, Neutron-Neutron logging, and fiber-optic measurements.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN C KUAN whose telephone number is (571)270-7066. The examiner can normally be reached M-F: 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571)272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JOHN C KUAN/Primary Examiner, Art Unit 2857